Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/10/2018.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-8 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 5 recites “the hollow rotary shaft comprises an inner raceway surface of one of the two rolling bearings”.  
Specification [0022] recites “As illustrated in FIG. 1 to FIG. 3, on an outer periphery of the end portion of the rotor inner 26 on the one side in the axial direction, an inner raceway surface 27a of a rolling bearing 27 is formed.”  Specification recites “rotor” but claim recites “shaft”.  It is vague and indefinite.  Also, refer EP report in IDS. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KITAZAWA et al (JP 11072155 A, IDS).  

As for claim 1, KITAZAWA discloses an electric actuator, comprising: 
a motor part (“a linear driving motor A and a rotary driving motor”, e.g., Fig. 1)    configured to drive upon receiving supply of power; 
a motion conversion mechanism part (11, 12) configured to convert a rotary motion of the motor part into a linear motion to output the linear motion; and 
a housing (formed by covers 33-34, brackets 26-28) configured to house the motor part and the motion conversion mechanism part, 

a screw shaft (“screw part 12 and spline part 13 are arranged on the translating shaft 21”, abstract) arranged coaxially with a rotation center (x-x) of a rotor of the motor part; and 
a nut member (8 or 11) rotatably fitted to an outer periphery of the screw shaft, 
wherein the screw shaft performs a linear motion in an axial direction along with a rotation of the nut member upon receiving a rotary motion of the rotor, 
wherein the housing comprises a plurality of members (covers 33-34, brackets 26-28) coupled to one another in the axial direction, and 
wherein a terminal part (28) configured to hold a power supply circuit configured to supply the power to the motor part [0030, 0040] comprises a tubular portion (obvious as being a cylinder-type linear motor) sandwiched by the members (33, 34) forming the housing from both sides in the axial direction (Fig. 1). 
KITAZAWA describes the electric actuator being a cylinder-type linear motor and an inner peripheral surface of covers 33 and 34 of a cylindrical configuration. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the terminal part (28) comprises a tubular portion at least at cylindrical covers 33 and 34 couple and/or outer peripheral surface in order to be a cylinder-type linear motor.  

As for claim 2, KITAZAWA teaches the electric actuator according to claim 1, wherein at least a part of a stator of the motor part is fitted to an inner periphery of the 
As for claim 3, KITAZAWA teaches the electric actuator according to claim 1, wherein the terminal part is configured to hold a rotation angle detection sensor (“encoder”, 10) configured to detect a rotation angle of the rotor [0016, 0028-0029, etc.].
As for claim 4, KITAZAWA teaches the electric actuator according to claim 1, wherein the tubular portion has an opening portion configured to cause an inside and an outside of the housing to communicate with each other (see a lead wire lead-out section 31, Fig. 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over KITAZAWA in view of PERMA GEAR (DE 202014103629 U1, IDS).  
As for claim 5, KITAZAWA teaches the electric actuator according to claim 1, wherein the rotor comprises a hollow rotary shaft (3, 6), which has the nut member (11) arranged on an inner periphery thereof (Fig. 1), and is rotatably supported by rolling bearings (22 and 23, 24 and 25, respectively) arranged at two positions apart from each other in the axial direction (Fig. 1). The bearings are notoriously old and well known in the art to rolling bearings (official notice).  
KITAZAWA does not teach the hollow rotary shaft comprises an inner raceway surface of one of the two rolling bearings (i.e., inner raceway surface of the rolling bearings are formed on the shaft itself).  PERMA GEAR teaches (see figures) inner raceway surface of the rolling bearings are formed on the shaft itself.  It would have been obvious before the effective filing date of the claimed invention to a person of 
As for claim 6, KITAZAWA as modified teaches the electric actuator according to claim 5, wherein KITAZAWA shows (Fig. 1) the inner raceway surface is arranged within an axial width of the nut member (11).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KITAZAWA in view of Chou (US 20060084544 A1, IDS).  
As for claim 7, KITAZAWA teaches the electric actuator according to claim 1, wherein the motion conversion mechanism part comprises a speed reducer (gear) [0049] configured to reduce a speed of a rotation of the rotor, and transmit the rotation to the nut member (8, 11; Figs. 11-13).  The gears are not explicitly described to recued speed.  However, it is notoriously old and well known in the art to reduce speed (official notice).  See a reference, Chou, explicitly teaching the gears configured to reduce a speed of a rotation (“decelerating gear”, e.g., [0004]).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to be the gears configured to reduce a speed of a rotation for large torque.  
As for claim 8, KITAZAWA as modified teaches the electric actuator according to claim 7, wherein Chou teaches the speed reducer is a planetary gear speed reducer (e.g., abstract).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834